Exhibit 10.20

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into effective
as of November 21, 2011, by and between JAGGED PEAK, INC., a corporation
organized under the laws of Nevada (the “Company”), and Albert Narvades, an
individual (“Executive”), residing in Tampa, Florida.

W I T N E S S E T H:

WHEREAS, the Company provides technology solutions and related services,
including without limitation supply chain, E-fulfillment, and distributive order
management (such activities, together with all other activities of the Company
and its subsidiaries, as conducted at or prior to the termination of this
Agreement, and any future activities reasonably related thereto which are
contemplated by the Company and/or its subsidiaries at the termination of this
Agreement identified in writing by the Company to Executive at the date of such
termination, are hereinafter referred to as the “Business Activities”);

WHEREAS, the Company desires to employ Executive upon the terms and subject to
the terms and conditions set forth in this Agreement; and,

WHEREAS, Executive desires to be employed by the Company upon the terms and
subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable considerations,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
intending to be legally bound hereby agree as follows:

Section 1. Employment. The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, all upon the terms and subject to
the conditions set forth in this Agreement.

Section 2. Capacity and Duties. Executive is and shall be employed in the
capacity of Chief Financial Officer of the Company and shall have such duties,
responsibilities and authorities as are assigned to him by the Chief Executive
Officer of the Company. Subject to the control and general directions of, and
the general policies and guidelines established, by the Board and except as
otherwise herein provided, Executive shall devote such of his business time,
best efforts and attention as necessary to promote and advance the business of
the Company and its subsidiaries and to perform diligently and faithfully all
the duties, responsibilities and obligations of Executive to be performed by him
under this Agreement. Executive’s duties shall include the general supervision
of the accounting, human resources and information technology departments of the
Company and ongoing management and oversight of the general business operations
of the Company and its subsidiaries.



--------------------------------------------------------------------------------

Section 3. Term of Employment. The initial term of employment of Executive by
the Company pursuant to this Agreement shall be for the period (the “Initial
Term”) commencing on November 21, 2011, and terminating on November 21, 2013, or
such earlier date that Executive’s employment is terminated in accordance with
the provisions of this Agreement. The Initial Term automatically shall be
extended for successive additional one year periods (each, an “Extended Term”)
unless written notice is given by either party to the other party no later than
30 days prior to the expiration of the Initial Term or any Extended Term. (The
Initial Term, together with each and any Extended Term, is sometimes hereinafter
called the “Employment Period”).

Section 4. Place of Employment. Executive’s principal place of work shall be
located at the principal offices of the Company in Tampa, Florida.

Section 5. Compensation. During the Employment Period, subject to all the terms
and conditions of this Agreement and as compensation for all services to be
rendered by Executive under this Agreement, the Company shall pay to or provide
Executive with the following:

5.01 Base Salary. The Company shall compensate Executive during the Initial Term
for his services hereunder with a base annual salary of One Hundred and Seventy
Five Thousand and No Dollars ($175,000.00), payable at such intervals (at least
biweekly), net of applicable federal state and local taxes of any kind required
by law to be withheld with respect to such payment, as salaries are paid
generally to other executive officers of the Company. Executive’s salary will be
adjusted on an annual basis for the first and each successive Extended Term,
with a minimum of five percent (5%) increase per annum. The Company shall give
notice to Executive of any such adjustment no later than 45 days prior to the
expiration of the Initial Term or any Extended Term.

5.02 Bonus. The Executive shall be entitled to a quarterly cash bonus of up to
4% per quarter and an annual cash bonus of up to 16% of his base salary per
year, based on criteria established by the Chief Executive Officer and subject
to the approval of the Compensation Committee of the Board. In addition, the
Company may pay to Executive additional cash or other bonuses on an annual or
other basis in the sole discretion of the Compensation Committee of the Board
and Executive shall become a participant in any incentive compensation or bonus
plan adopted by the Board for any highly compensated officers or other
significant employees of the Company on such terms as shall be determined by the
Compensation Committee of the Board. Any amounts paid or payable to or on behalf
of Employee shall be prorated through the Date of Termination.

5.03 Other Benefits. The Company shall provide Executive with the other benefits
specified on Exhibit 5.03 attached hereto.

Section 6. Adherence to Standards; Review of Performance. Executive shall comply
with the written policies, standards, rules and regulations of the Company from
time to time established for all executive officers of the Company. The Board
and/or the Chief Executive Officer of the Company shall periodically review and
evaluate the performance of Executive under this Agreement with Executive.

 

- 2 -



--------------------------------------------------------------------------------

Section 7. Expenses. The Company shall reimburse Executive for all reasonable,
ordinary and necessary expenses (including, but not limited to, automobile and
other business travel and customer entertainment expenses) incurred by him in
connection with his employment hereunder in accordance with Company policy;
provided, however, Executive shall render to the Company a complete and accurate
accounting of all such expenses in accordance with the substantiation
requirements of Section 274 of the Internal Revenue Code of 1986, as amended
(the “Code”), as a condition precedent to such reimbursement.

Section 8. Termination Following a Change in Control.

8.01 In the event that a “Change in Control” of the Company shall occur at any
time during the Term hereof, Executive shall have the right to terminate his
employment under this Agreement upon thirty (30) days written notice given at
any time within twelve (12) months after the occurrence of such event. In such
event, or if the Company terminates Executive’s employment at any time other
than for Cause within twelve (12) months following a Change in Control, then in
either such event, Executive shall be entitled to (a) vesting of all options;
and (b) continuation of his annual base salary plus any bonus or incentive
compensation which has been earned or has become payable pursuant to the terms
of any compensation or benefit plan as of such date but which has not yet been
paid, and all benefits pursuant to Section 5 of this Agreement, for the greater
of the then current term of the Employment Period, or twelve (12) months.

8.02 For purposes of this Agreement, a “Change in Control” shall include any of
the events described below:

(a) Any one person, or more than one person acting as a group (as determined
under Subsection (d) below), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of Common Stock of the Company possessing 35 percent or more
of the total voting power of the outstanding equity securities of the Company;
or

(b) a majority of members of the Board of Directors is replaced during any
12-month period by members whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors prior to the date of
the appointment or election; or

(c) any one person, or more than one person acting as a group (as determined in
Subsection (e) below), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40 percent of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

8.03 Anything herein to the contrary notwithstanding, Section 8.01 will not
apply where Executive gives his explicit written waiver stating that for the
purposes of Section 8.01 a Change in Control shall not be deemed to have
occurred. Executive’s participation in any negotiations or other matters in
relation to a Change in Control shall in no way constitute such a waiver which
can only be given by an explicit written waiver as provided in the preceding
sentence.

 

- 3 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Change in Control shall be considered to have
occurred for purposes of this Agreement by reason of any issuance of Common
Stock or other equity securities of the Company in any public offering or
private placement approved by the Board of Directors, by reason of the issuance
of Common Stock upon the exercise of warrants or any convertible securities
which were approved by the Board of Directors, or by reason of a change in the
composition of the Board of Directors resulting from the appointment of one or
more directors pursuant to Board representation rights granted to a venture
capital fund or similar investor. Further, no Change in Control shall be
considered to have occurred by reason of a transfer of Common Stock or assets of
the Company to the members of the Company or to another entity that is
controlled by the members of the Company immediately after the transfer.

For purposes of this Section 8, persons will not be considered to be acting as a
group solely because they purchase assets or purchase or own equity securities
of the same firm at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation or limited liability company that enters into a merger,
consolidation, purchase or acquisition of stock, purchase or acquisition of
assets, or similar business transaction with the Company.

Section 9. Termination with Cause by the Company. This Agreement may be
terminated with Cause (as hereinafter defined) by the Company provided that the
Company shall (i) give Executive the Notice of Termination (as hereinafter
defined), and (ii) pay Executive his annual base salary through the Termination
Date (as hereinafter defined) at the rate in effect at the time the Notice of
Termination is given, plus any bonus or incentive compensation which has been
earned or has become payable pursuant to the terms of any compensation or
benefit plan as of the Termination Date, but which has not yet been paid.
Notwithstanding the foregoing, if Executive is terminated with Cause pursuant to
Section 11.02(ii) and, subsequently, charges are dropped, Executive is found not
guilty or otherwise cleared of wrongdoing, before or after trial or following
appeal, then in such event, the Company shall promptly thereupon recommence
payments to Executive (or to his estate in the event of Executive’s death) in
the amount of the compensation and other benefits described in Section 5 of this
Agreement for the remainder of the contract, but not less that a period of
twelve (12) months, increased by such amount as may be necessary to make
Executive whole for any incremental taxes due as a result of such continuance of
payments.

Section 10. Termination without Cause by the Company; Termination by Executive;
Non-Renewal. This Agreement may be terminated by (i) the Company by reason of
the death or Disability (as hereinafter defined) of Executive or for no reason
at all, (ii) Executive for Good Reason (as hereinafter defined), or
(iii) Executive for no reason at all. If this Agreement is terminated pursuant
to either of subsections (i) or (ii) of this Section 10, the Company shall
continue to pay to Executive (or to his estate in the event of termination due
to Executive’s death) the compensation and other benefits described in Section 5
of this Agreement for the greater of through the last day of the then current
term of the Employment Period or twelve (12) months, plus any bonus or incentive
compensation which has been earned or has become payable pursuant to the

 

- 4 -



--------------------------------------------------------------------------------

terms of any compensation or benefit plan as of such date but which has not yet
been paid. If this Agreement is terminated pursuant to subsection (iii) of this
Section 10 or is not renewed by mutual agreement of the parties at the
expiration of the Initial Term or any Extended Term, the Company shall be
required to pay to Executive only his annual base salary through the last day of
actual employment, plus any bonus or incentive compensation which has been
earned or has become payable pursuant to the terms of any compensation or
benefit plan as of such date but which has not yet been paid.

Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness. In the event of
termination by reason of Executive’s death or disability, medical,
hospitalization or disability benefits coverage comparable to those provided by
the Company during Executive’s lifetime shall be provided to his spouse and
dependents for the remaining term of this Agreement. The benefits provided under
this Section 10 shall not be less favorable to Executive in terms of amounts,
deductibles and costs to him, if any, than such benefits provided by the Company
to him and his dependents as of the Termination Date. This Section 10 shall not
be interpreted so as to limit any benefits to which Executive, as a terminated
employee of the Company, or his family may be entitled under the Company’s life
insurance, medical, hospitalization or disability plans following his
Termination Date or under applicable law.

Section 11. Definitions. In addition to the words and terms elsewhere defined in
this Agreement, certain capitalized words and terms used in this Agreement shall
have the meanings given to them by the definitions and descriptions in this
Section 11 unless the context or use indicates another or different meaning or
intent, and such definition shall be equally applicable to both the singular and
plural forms of any of the capitalized words and terms herein defined. The
following words and terms are defined terms under this Agreement:

11.01 “Disability” shall mean a physical or mental illness which, in the
judgment of the Company after consultation with the licensed physician attending
Executive, impairs Executive’s ability to substantially perform his duties under
this Agreement as an employee and as a result of which he shall have been absent
from his duties with the Company on a full-time basis for six consecutive
months.

11.02 A termination with “Cause” shall mean a termination of this Agreement by
reason of (i) Executive’s conviction of a felony or any other crime involving
dishonesty, disloyalty or fraud with respect to the Company; (ii) Executive’s
arrest or indictment of any lesser crime or offense committed in connection with
the performance of Executive’s duties hereunder; or (iii) a good faith
determination by the Board that Executive (a) failed or refused to substantially
perform his duties with the Company (other than a failure resulting from his
incapacity due to physical or mental illness) after a written demand for
substantial performance has been delivered to him by the Board, which demand
specifically identifies the manner in which the Board believes he has not
substantially performed his duties and provides a ten (10) day cure period, and
Executive continues to refuse or fail to substantially perform as directed by
the Board through the duration of the cure period; or (b) Executive’s breach of
any of the covenants set forth in Sections 15, 16 or 18 hereof. No act, or
failure to act, on Executive’s part shall be grounds for termination with Cause
unless he

 

- 5 -



--------------------------------------------------------------------------------

has acted or failed to act with an absence of good faith or without a reasonable
belief that his action or failure to act was in or at least not opposed to the
best interests of the Company. Notwithstanding the foregoing, Executive shall
not be deemed to have been terminated with Cause unless there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board (exclusive of
Executive) at a meeting of the Board called and held for the purpose of
terminating Executive (after reasonable notice to Executive and opportunity for
him, together with his counsel, to be heard before the Board), finding that in
the good faith opinion of the Board, Executive failed to perform his duties or
engaged in conduct in the manner or of the type set forth above in the first
sentence of this Section 11.02 and specifying the particulars thereof in detail.

11.03 “Good Reason” shall mean the occurrence of any of the following events
without Executive’s prior express written consent: (i) any material change in
his status, title, authorities or responsibilities (including reporting
responsibilities) under this Agreement which represents a demotion from such
status, title, position or responsibilities (including reporting
responsibilities); the assignment to him of any duties or work responsibilities
which are materially inconsistent with his status, title, position or work
responsibilities set forth in this Agreement or which are materially
inconsistent with the status, title, position or work responsibilities of a
Chief Financial Officer of a publicly-traded corporation; or any removal of
Executive from, or failure to appoint, elect, reappoint or reelect Executive to,
any of such positions, except in connection with the termination of his
employment with Cause, or as a result of his death or Disability; provided,
however, that no change in title, authorities or responsibilities customarily
attributable solely to the Company ceasing to be a publicly traded corporation
shall constitute Good Reason hereunder; (ii) the relocation of the principal
office of the Company or the reassignment of Executive to a location more than
thirty (30) miles from Tampa, Florida; (iii) the failure by the Company to
continue Executive’s participation in any incentive, bonus or other compensation
plan in which Executive participates, unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to the
failure to continue such plan, or any action by the Company which would directly
or indirectly materially reduce his participation therein or reward
opportunities thereunder; provided, however, that Executive continues to meet
all eligibility requirements thereof; (iv) any other material breach by the
Company of any provision of this Agreement; (v) the failure of the Company to
obtain a satisfactory agreement from any successor or assign of the Company to
assume and agree to perform this Agreement, as contemplated in Section 21
hereof; (vi) the termination of employment by the Executive required for
statutory or ethical reasons based on his status as a Certified Public
Accountant; or (vii) any purported termination of Executive’s employment which
is not effected pursuant to a Notice of Termination satisfying the requirements
of this Agreement; and for purposes of this Agreement, no such purported
termination shall be effective.

11.04 Notice of Termination. “Notice of Termination” shall mean a written notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated; provided,

 

- 6 -



--------------------------------------------------------------------------------

however, no such purported termination shall be effective without such Notice of
Termination; provided further, however, any purported termination by the Company
or by Executive shall be communicated by a Notice of Termination to the other
party hereto in accordance with Section 4 of this Agreement.

11.05 Termination Date. “Termination Date” shall mean the date specified in the
Notice of Termination (which, in the case of a termination pursuant to Section 9
of this Agreement shall not be less than 60 days, and in the case of a
termination pursuant to Section 10 of this Agreement shall not be more than 60
days, from the date such Notice of Termination is given); provided, however,
that if within 30 days after any Notice of Termination is given the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Termination Date shall be the date
finally determined by either mutual written agreement of the parties or by the
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been taken).

Section 12. Fees and Expenses. The Company shall pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by
Executive as a result of a contest or dispute over Executive’s termination of
employment if such contest or dispute is resolved in Executive’s favor.

Section 13. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, or by expedited (overnight)
courier with established national reputation, shipping prepaid or billed to
sender, in either case addressed to the respective addresses last given by each
party to the other (provided that all notices to the Company shall be directed
to the attention of the Board with a copy to the Secretary of the Company) or to
such other address as either party may have furnished to the other in writing in
accordance herewith. All notices and communication shall be deemed to have been
received on the date of delivery thereof, on the third business day after the
mailing thereof, or on the second day after deposit thereof with an expedited
courier service, except that notice of change of address shall be effective only
upon receipt.

Section 14. Life Insurance. The Company may, at any time after the execution of
this Agreement, apply for and procure as owner and for its own benefit, life
insurance on Executive, in such amounts and in such form or forms as the Company
may determine. Executive shall, at the request of the Company, submit to such
medical examinations, supply such information, and execute such documents as may
be required by the insurance company or companies to whom the Company has
applied for such insurance. Executive hereby represents that to his knowledge he
is in excellent physical and mental condition and is not under the influence of
alcohol, drugs or similar substance.

 

- 7 -



--------------------------------------------------------------------------------

Section 15. Proprietary Information and Inventions. Executive understands and
acknowledges that:

15.01 Trust. Executive’s employment creates a relationship of confidence and
trust between Executive and the Company with respect to certain information
applicable to the business of the Company and its subsidiaries (collectively,
the “Group”) or applicable to the business of any vendor or customer of any of
the Group, which may be made known to Executive by the Group or by any vendor or
customer of any of the Group or learned by Executive during the Employment
Period.

15.02 Proprietary Information. The Group possesses and will continue to possess
information that has been created, discovered, or developed by, or otherwise
become known to, the Group (including, without limitation, information created,
discovered, developed or made known to by Executive during the period of or
arising out of my employment by the Company) or in which property rights have
been or may be assigned or otherwise conveyed to the Group, which information
has commercial value in the business in which the Group is engaged and is
treated by the Group as confidential. Except as otherwise herein provided, all
such information is hereinafter called “Proprietary Information,” which term, as
used herein, shall also include, but shall not be limited to, data, functional
specifications, computer programs, know-how, research, technology, improvements,
developments, designs, marketing plans, strategies, forecasts, new products,
unpublished financial statements, budgets, projections, licenses, franchises,
prices, costs, and customer, supplier and potential acquisition candidates
lists. Notwithstanding anything contained in this Agreement to the contrary, the
term “Proprietary Information” shall not include (i) information which is in the
public domain, (ii) information which is published or otherwise becomes part of
the public domain through no fault of Executive, (iii) information which
Executive can demonstrate was in Executive’s possession at the time of
disclosure and was not acquired by Executive directly or indirectly from any of
the Group on a confidential basis, (iv) information which becomes available to
Executive on a non-confidential basis from a source other than any of the Group
and which source, to the best of Executive’s knowledge, did not acquire the
information on a confidential basis, or (v) information required to be disclosed
by any federal or state law, rule or regulation or by any applicable judgment,
order or decree or any court or governmental body or agency having jurisdiction
in the premises.

All Proprietary Information shall be the sole property of the Group and their
respective assigns. Executive assigns to the Company any rights Executive may
have or acquire in such Proprietary Information. At all times, both during
Executive’s employment by the Company and after its termination, Executive shall
keep in strictest confidence and trust all Proprietary Information, and
Executive shall not use or disclose any Proprietary Information without the
written consent of the Group, except as may be necessary in the ordinary course
of performing Executive’s duties as an Executive of the Company.

Section 16. Surrender of Documents; No Disparagement. Executive shall, at the
request of the Company, promptly surrender to the Company or its nominee any
Proprietary Information or document, memorandum, record, letter or other paper
in his possession or under his control relating to the operation, business or
affairs of the Group. The Company and Executive further agree that neither
during the Employment Period or at any time thereafter, neither the Company nor
Executive will in any way disparage the other.

 

- 8 -



--------------------------------------------------------------------------------

Section 17. Other Agreements. Executive represents and warrants that Executive’s
performance of all the terms of this Agreement and as an Executive of the
Company does not, and will not, breach any agreement to keep in confidence
proprietary information acquired by Executive in confidence or in trust prior to
Executive’s employment by the Company. Executive has not entered into, and shall
not enter into, any agreement, either written or oral, which is in conflict with
this Agreement or which would be violated by Executive entering into, or
carrying out his obligations under, this Agreement.

Section 18. Restrictive Covenant. Executive acknowledges and recognizes
Executive’s possession of Proprietary Information and the highly competitive
nature of the business of the Group and, accordingly, agrees that in
consideration of the premises contained herein Executive will not, during the
period of Executive’s employment by the Company and for the period ending on the
second anniversary of the Termination Date, anywhere in the United States,
directly or indirectly (i) engage in any competitive Business Activities,
whether such engagement shall be as an employer, officer, director, owner,
employee, consultant, stockholder, partner or other participant in any
competitive Business Activities; (ii) assist others in engaging in any
competitive Business Activities in the manner described in the foregoing
clause (i); (iii) solicit, induce or influence any employee of the Company to
terminate his or her employment with the Company or engage in any competitive
Business Activities on behalf of a person other than the Company; or
(iv) solicit, induce or influence any consultant, customer or vendor of the
Company to terminate, discontinue, reduce or limit its business with the
Company; provided, however, that the ownership of no more than two percent of
the outstanding capital stock of a corporation whose shares are traded on a
national securities exchange or on the over-the-counter market shall not be
deemed engaging in any competitive Business Activities. For purposes of this
Section 18, a person shall be deemed to be an “employee,” “consultant,”
“customer” or “vendor” of the Company, if such person had an employment,
consulting or business relationship, as applicable, with the Company during the
Initial Term or any Extended Term of this Agreement.

Section 19. Remedies. Executive acknowledges and agrees that the Company’s
remedy at law for a breach or a threatened breach of the provisions herein would
be inadequate, and in recognition of this fact, in the event of a breach or
threatened breach by Executive of any of Sections 15, 16, 17 or 18 of this
Agreement, it is agreed that the Company shall be entitled to equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available, without posting bond or other security. Executive acknowledges that
the granting of a temporary injunction, a temporary restraining order or other
permanent injunction merely prohibiting Executive from engaging in any Business
Activities would not be an adequate remedy upon breach or threatened breach of
this Agreement, and consequently agrees upon any such breach or threatened
breach to the granting of injunctive relief prohibiting Executive from engaging
in any activities prohibited by this Agreement. No remedy herein conferred is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to any other remedy given hereunder
now or hereinafter existing at law or in equity or by statute or otherwise.

 

- 9 -



--------------------------------------------------------------------------------

Section 20. Successive Employment Notice. Within five business days after the
Termination Date, Executive shall provide notice to the Company of Executive’s
next intended employment. If such employment is not known by Executive at such
date, Executive shall notify the Company immediately upon determination of such
information. Executive shall continue to provide the Company with notice of
Executive’s place and nature of employment and any change in place or nature of
employment during the period ending two years after the Termination Date.
Failure of Executive to provide the Company with such information in an accurate
and timely fashion shall be deemed to be a breach of this Agreement and shall
entitle the Company to all remedies provided for in this Agreement as a result
of such breach.

Section 21. Successors. This Agreement shall be binding on the Company and any
successor to any of its businesses or assets. Without limiting the effect of the
prior sentence, the Company shall use its best efforts to require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement or which is otherwise obligated under this Agreement by
the first sentence of this Section 21, by operation of law or otherwise.

Section 22. Binding Effect. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder
if he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to Executive’s
estate.

Section 23. Modification and Waiver. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

Section 24. Headings. Headings used in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.

Section 25. Amendments. No amendments or variations of the terms and conditions
of this Agreement shall be valid unless the same is in writing and signed by
each of the parties hereto.

Section 26. Severability. The invalidity or unenforceability of any provision of
this Agreement, whether in whole or in part, shall not in any way affect the
validity or enforceability of any other provision herein contained. Any invalid
or unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability. It is expressly understood and agreed that,
while the Company and Executive consider the restrictions contained in this
Agreement reasonable for the purpose of preserving for the Company the goodwill,
other proprietary rights and intangible business value of the Company, if a
final judicial determination is made by a court having jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unreasonable or otherwise unenforceable restriction against Executive, the
provisions of such clause shall not be rendered void but shall be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.

 

- 10 -



--------------------------------------------------------------------------------

Section 27. Governing Law; Venue. This Agreement shall be construed and enforced
pursuant to the laws of the State of Florida, excluding its choice of law
provisions. Both parties submit to the jurisdiction of the United States
District Court, District of Florida at Tampa, and the Circuit Court in and for
Hillsborough County, Florida, as the exclusive proper forum in which to
adjudicate any case or controversy arising hereunder. The prevailing party shall
be entitled to an award of its reasonable attorneys’ fees incurred in connection
with any such judicial proceedings.

Section 28. Counterparts. This Agreement may be executed in more than one
counterpart and each counterpart shall be considered an original.

Section 29. Exhibits. The Exhibits attached hereto are incorporated herein by
reference and are an integral part of this Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed by the Company and
Executive in four counterparts as of the date first above written.

 

JAGGED PEAK, INC. By:         /s/ Paul Demirdjian         Paul Demirdjian  
      Chief Executive Officer EXECUTIVE

                 /s/ Albert Narvades

        Albert Narvades

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT 5.03 - Other Benefits

1. Vacation and Holidays. Executive shall be entitled to a vacation allowance as
mutually agreed between Executive and the CEO; provided, however, Executive
shall be entitled to vacation of at least four weeks annually, with the timing
of such vacation to be selected by Executive, provided that such timing does not
unreasonably interfere with the performance of Executive’s duties under the
Agreement. The vacation allowance does not include holidays observed by the
Company.

2. Incentive Compensation and Bonus Plans. Executive shall become a participant
in any incentive compensation or bonus plan adopted by the Board for any highly
compensated officers and other significant employees of the Company, such
participation to be on such terms as the Compensation Committee of the Board in
its discretion shall determine. Any amounts paid or payable to or on behalf of
Executive shall be prorated through the Termination Date.

3. Expense Allotment. In addition to any base salary compensation the Company
shall pay to the Executive Five hundred and No Dollars ($500) per month net of
applicable federal, state and local taxes of any kind required by law to be
withheld with respect to such payment.

4. Medical Insurance. The Company shall provide Executive and his dependents
with medical and health insurance coverage in such amounts as are presently
provided or may hereafter be provided to the executive officers of the Company,
in addition to executive reimbursement plans. If the Executive elects to not
enroll in the Company’s medical insurance, the Company will pay the executive
the comparable amount in cash compensation.

5. Disability Insurance. The Company shall provide Executive with disability
insurance coverage in such amounts as are presently provided or may hereafter be
provided to the executive officers of the Company.

6. Stock Options. The Company shall grant the Executive One Hundred Thousand
(100,000) options at market price per share on the Executive’s first day of
employment.

The Company may grant to the Executive stock or additional stock options on an
annual or other basis in the sole discretion of the Compensation Committee of
the Board.

7. Other Benefits. The Company shall provide Executive with any and all other
benefits that generally become available to the executive officers and other
significant employees of the Company.

 

- 12 -